                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

LAURALEE EMMA LOPEZ,

                 Plaintiff,

v.                                                                                CV 18-0242 MV/JHR

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security,

                 Defendant.

          PROPOSED FINDINGS AND RECOMMENDED DISPOSITION
          This matter comes before the Court on Plaintiff Lauralee Emma Lopez’ Motion to Reverse

and Remand for a Rehearing with Supporting Memorandum [Doc. 16], filed July 27, 2018.

Pursuant to 28 U.S.C. § 636(b), this matter has been referred to the undersigned Magistrate Judge

for a recommended disposition. [Doc. 17]. Having studied the parties’ submissions, the relevant

law, and the relevant portions of the Administrative Record (“AR”), 1 the Court recommends that

Ms. Lopez’ Motion be granted for the reasons set forth below.

     I)      INTRODUCTION

          The Commissioner sought the expertise of a consultative mental examiner when deciding

(and ultimately denying) Ms. Lopez’ claim. This consultative examiner assessed several moderate

mental limitations that would affect Ms. Lopez’ work-related mental functioning. The

Commissioner’s Administrative Law Judge (“ALJ”) gave these findings “great weight” yet

omitted them from Ms. Lopez’ residual functional capacity (“RFC”), without explanation.

However, case law is clear that the Commissioner may not omit uncontroverted moderate mental


1
  Documents 17 and 17-1 comprise the sealed Administrative Record. The Court cites to the Record’s internal
pagination, rather than CM/ECF document and page number.

                                                    1
limitations identified by a psychiatrist or psychologist when formulating a claimant’s RFC. As

such, the Court has no choice but to recommend that the Commissioner’s decision in this case be

reversed and remanded for further administrative review. This is not to say that Ms. Lopez deserves

benefits. On remand the Commissioner may still conclude that she retains the RFC to perform

work which exists in the national economy. However, without the correct analysis, the Court

cannot confidently say that Ms. Lopez’ RFC should not be more restrictive than was found here.

   II)      BACKGROUND

         Ms. Lopez filed an application with the Social Security Administration for disability

insurance benefits under Title II of the Social Security Act on January 22, 2015. AR at 190-196.

As grounds, Ms. Lopez alleged back problems, depression, and a blood infection. AR at 220. Ms.

Lopez alleged that her conditions became severe enough to keep her from working on December

19, 2014. AR at 220. The Administration denied Ms. Lopez’ claim initially and upon

reconsideration, and she requested a de novo hearing before an ALJ. AR at 93-134.

         ALJ Raul Pardo (“the ALJ”) held an evidentiary hearing on February 15, 2017. AR at 61-

92. On April 19, 2017, the ALJ issued an unfavorable decision, finding that Ms. Lopez has not

been under a disability from her alleged onset date through the date of his decision. AR at 44-56.

In response, Ms. Lopez filed a “Request for Review of Hearing Decision/Order” on April 21, 2017.

AR at 187-189. After reviewing her case, the Appeals Council denied Ms. Lopez’ request for

review on January 12, 2018. AR at 1-6. As such, the ALJ’s decision became the final decision of

the Commissioner. Doyal v. Barnhart, 331 F.3d 758, 759 (10th Cir. 2003). This Court now has

jurisdiction to review the decision pursuant to 42 U.S.C. § 405(g) and 20 C.F.R. § 422.210(a).

         A claimant seeking disability benefits must establish that she is unable to engage in “any

substantial gainful activity by reason of any medically determinable physical or mental impairment



                                                 2
which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); 20 C.F.R. § 404.1505(a).

The Commissioner must use a five-step sequential evaluation process to determine eligibility for

benefits. 20 C.F.R. § 404.1520(a)(4). 2

           At Step One of the sequential evaluation process, the ALJ found that Ms. Lopez has not

engaged in substantial gainful activity since her alleged onset date. AR at 46. At Step Two, he

determined that Ms. Lopez has the severe impairments of “status post blood infection, status post

vertebral osteomyelitis, obesity, and depression.” AR at 46. At Step Three, the ALJ concluded that

Ms. Lopez’ impairments, individually and in combination, do not meet or medically equal the

regulatory “listings.” AR at 47-49. Ms. Lopez does not challenge these findings on appeal. [See

Docs. 16, 20].

           When a claimant does not meet a listed impairment, the ALJ must determine her residual

functional capacity (“RFC”). 20 C.F.R. § 404.1520(e). “RFC is an administrative assessment of

the extent to which an individual’s medically determinable impairment(s), including any related

symptoms, such as pain, may cause physical or mental limitations or restrictions that may affect

his or her capacity to do work-related physical and mental activities.” SSR 96-8p, 1996 WL

374184, at *2. “RFC is not the least an individual can do despite his or her limitations or




2
    The Tenth Circuit summarized these steps in Allman v. Colvin, 813 F.3d 1326, 1333 n.1 (10th Cir. 2016):

           At step one, the ALJ must determine whether a claimant presently is engaged in a substantially
           gainful activity. Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009). If not, the ALJ then decides
           whether the claimant has a medically severe impairment at step two. Id. If so, at step three, the ALJ
           determines whether the impairment is “equivalent to a condition ‘listed in the appendix of the
           relevant disability regulation.’” Id. (quoting Allen v. Barnhart, 357 F.3d 1140, 1142 (10th Cir.
           2004)). Absent a match in the listings, the ALJ must decide at step four whether the claimant's
           impairment prevents him from performing his past relevant work. Id. Even if so, the ALJ must
           determine at step five whether the claimant has the RFC to “perform other work in the national
           economy.” Id.


                                                            3
restrictions, but the most.” SSR 96-8p, 1996 WL 374184, at *1. In this case, the ALJ determined

that Ms. Lopez retains the RFC to:

       lift and/or carry twenty pounds occasionally and ten pounds frequently. The
       claimant can stand and/or walk for six hours out of an eight-hour workday with
       normal breaks. The claimant can sit for six hours out of an eight-hour workday with
       normal breaks. The claimant can push and/or pull twenty pounds occasionally and
       ten pounds frequently. She can occasionally climb ramps and stairs, but can never
       climb ladders, ropes, or scaffolds. She can only occasionally balance and stoop. She
       is limited to simple, routine tasks. Any time off task can be accommodated by
       normal breaks. I find that these limitations represent a limited range of work at the
       light exertional level as defined in 20 CFR 404.1567(b).

AR at 49.

       Employing this RFC at Steps Four and Five, and relying on the testimony of a Vocational

Expert (“VE”), the ALJ determined that Ms. Lopez is unable to return to her past relevant work as

a customer service representative or a child monitor. AR at 54. However, the ALJ determined that

there is work that Ms. Lopez can perform that exists in the national economy, despite her

limitations. AR at 55. Specifically, the ALJ determined that Ms. Lopez retains the functional

capacity to work as an office helper or a hand presser. AR at 55. Accordingly, the ALJ determined

that Ms. Lopez is not disabled as defined in the Social Security Act and denied benefits. AR at 56.

   III)     LEGAL STANDARDS

       This Court “review[s] the Commissioner’s decision to determine whether the factual

findings are supported by substantial evidence and whether the correct legal standards were

applied.” Vigil v. Colvin, 805 F.3d 1199, 1201 (10th Cir. 2015) (quoting Mays v. Colvin, 739 F.3d

569, 571 (10th Cir. 2014)). A deficiency in either area is grounds for remand. Keyes-Zachary v.

Astrue, 695 F.3d 1156, 1161 (10th Cir. 2012). “[T]he agency’s ‘failure to apply the correct legal

standards, or to show us that it has done so’ is ‘grounds for reversal.’” Bryant v. Comm'r, SSA, ---




                                                 4
F. App’x, ----, 2018 WL 6133387, at *2 (10th Cir. Nov. 23, 2018) (unpublished) (quoting Winfrey

v. Chater, 92 F.3d 1017, 1019 (10th Cir. 1996)).

   IV)      ANALYSIS

         In addition to the issue of whether the Commissioner erred in omitting moderate limitations

identified by consultative examiner Shari Spies, Psy.D., from her RFC, Ms. Lopez raises a number

of issues related to the ALJ’s RFC finding. [See generally Doc. 16]. Because the Court agrees that

the ALJ erred as a matter of law by omitting the moderate impairments identified by Dr. Spies

when formulating Ms. Lopez’ RFC, it will not address her other claims of error, “because they

may be affected by the ALJ’s treatment of this case on remand.” Watkins v. Barnhart, 350 F.3d

1297, 1299 (10th Cir. 2003); see also Bryant, 2018 WL 6133387, at *5 (citing Watkins for this

proposition).

         At the Administration’s request, Shari Spies, Psy.D., performed a mental status

examination of Ms. Lopez on March 18, 2015. See AR at 735-737. Dr. Spies interviewed Ms.

Lopez, taking her mental health history and noting her mental status and behavioral observations.

See AR at 736. Dr. Spies diagnosed Ms. Lopez with “Major Depressive Disorder Recurrent” and

a Global Assessment of Functioning (“GAF”) score of 45. Pertinent here, Dr. Spies concluded that

Ms. Lopez’ “ability to carry out instructions is moderately limited. Her ability to attend and

concentrate is moderately limited. [And Ms. Lopez’] ability to work without supervision is

moderately limited.” AR at 736-737. After reviewing the medical evidence in Ms. Lopez’ file, the

ALJ gave Dr. Spies’ opinion “great weight,” because “it is fully supported by here (sic) clinical

findings and is consistent with the totality of the medical evidence.” AR at 52.

         Ms. Lopez’ argument is a narrow, but ultimately persuasive, one. Relying primarily on

Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007), she argues that the ALJ failed to limit her



                                                  5
RFC in accord with the moderate limitations Dr. Spies identified, despite giving her opinion “great

weight.” [See Doc. 16, pp. 21-22]. Instead, she posits, the ALJ’s RFC finding “has no limitations

in ability to carry out instructions, in ability to attend and concentrate, and in ability to work

without supervision.” [Id., p. 22 (emphasis in original)]. The Commissioner does not disagree that

the ALJ did not parrot the moderate limitations identified by Dr. Spies. [See Doc. 19, pp. 10-12].

Instead, relying on Smith v. Colvin, 821 F.3d 1264, 1269 (10th Cir. 2016), and Nelson v. Colvin,

655 F. App’x 626, 628-29 (10th Cir. 2016), she argues that “the ALJ did what he was charged with

doing when he translated Dr. Spies’s (sic) opined moderate limitations into concrete work-related

abilities, and found that Plaintiff could perform only simple, repetitive tasks.” [Id., p. 11]. The

Court finds that Ms. Lopez has the more persuasive argument in this case.

       Under Haga, “[a]n ALJ is not entitled to pick and choose through an uncontradicted

medical opinion, taking only the parts that are favorable to a finding of nondisability.” Haga v.

Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007). That is, however, precisely what the ALJ appears

to have done in this case by giving great weight to Dr. Spies’ opinion but then omitting her findings

of moderate limitations in Ms. Lopez’ RFC. The facts of Haga prove instructive. There, the Tenth

Circuit was faced with an uncontradicted opinion of a “consulting mental health professional” who

indicated that the claimant was moderately impaired in seven out of ten functional categories. Id.

at 1207. The ALJ’s RFC finding reflected some of these moderate impairments; however, it

omitted others without explanation. Id. The court found this to be in error, as the ALJ there

“appeared to accept that a moderate impairment was not the same as no impairment at all.” Id. at

1208. Thus, the court held that the ALJ was required to explain the evidentiary support for his RFC

determination. Id.




                                                 6
           The Tenth Circuit tempered, but did not overrule, Haga in Smith v. Colvin, 821 F.3d 1264

(10th Cir. 2016). 3 There, the court held that the omission of moderate limitations in the RFC

finding is not reversible error if the ALJ sufficiently incorporates the functional limitations of the

claimant’s moderate nonexertional limitations. Id. at 1269. However, the Court finds Smith to be

distinguishable from the present case, for several reasons.

           First, as Ms. Lopez correctly argues, none of the moderate nonexertional impairments at

issue in Smith, or subsequently in Nelson, are at issue here. [See Doc. 20, pp. 5-6]. In Smith, the

moderate limitations at issue were:

           •    maintain concentration, persistence, and pace,
           •    remain attentive and keep concentration for extended periods,
           •    work with others without getting distracted,
           •    complete a normal workday and workweek without interruption for
                psychologically based systems,
           •    perform at a consistent pace without excessive rest periods,
           •    accept instructions and respond appropriately to criticism by supervisors,
           •    get along with coworkers or peers without distracting them or engaging in
                behavioral extremes,
           •    respond appropriately to changes in the workplace, and
           •    set realistic goals or independently plan.

Smith, 821 F.3d at 1268. Likewise in Nelson, the moderate limitation at issue was maintaining

attention and concentration for extended periods. Nelson, 655 F. App’x at 629. Here, on the other

hand, the moderate limitations at issue are the abilities to carry out instructions, the ability to attend

and concentrate, and the ability to work without supervision. AR at 736-737. Thus, this case is

factually distinguishable from Smith and Nelson.

           Second, the ALJ in Smith was faced with a mental residual functional capacity form in

which the reviewing doctor was to identify moderate limitations in Section I of the form and to

apply those limitations in a narrative assessment of the claimant’s remaining functional ability



3
    In fact, Haga is not mentioned in the decision.

                                                      7
(Section III). Id. at 1268 n. 1. There was no such form in this case. Rather, Dr. Spies proffered a

letter opinion that simply stated the moderate limitations she identified; she did not apply those

limitations in a narrative. As such, unlike Smith, there was no Section III finding for the ALJ to

rely on in formulating Ms. Lopez’ RFC. The ALJ was thereby required to account for Ms. Lopez’

moderate limitations when determining her RFC. See Carver v. Colvin, 600 F. App’x 616, 619

(10th Cir. 2015) (unpublished) (“[I]f a consultant's Section III narrative fails to describe the effect

that each of the Section I moderate limitations would have on the claimant's ability, or if it

contradicts limitations marked in Section I, the MRFCA cannot properly be considered part of the

substantial evidence supporting an ALJ's RFC finding.”).

       Third, and most importantly, even assuming for the sake of argument that the

Commissioner is correct in relying on Smith for the proposition that an ALJ can incorporate

moderate limitations through limiting a claimant to a particular type of work where there is no

Section III finding, see Nelson v. Colvin, 655 F. App’x 626, 629 (10th Cir. 2016) (unpublished)

(“More to the point, by limiting Ms. Nelson to unskilled work, the ALJ effectively accounted for

all the limitations noted in Section I of Dr. Taber’s evaluation.”); see also Carr v. Comm’r, SSA,

734 F. App’x 606, 610 (10th Cir. 2018) (unpublished) (“We agree that an ALJ may find and

explain how restricting a claimant to unskilled work accounts for their moderate mental limitations

when formulating a claimant’s RFC.”), the Court is not convinced that the ALJ adequately

accounted for the moderate limitations identified by Dr. Spies in this case. Although neither party

cites it, the Court finds the Tenth Circuit’s unpublished decision in Jaramillo v. Colvin, 576 F.

App’x 870 (10th Cir. 2014), to be directly on point. There, in keeping with Haga, the court agreed

with the claimant that the ALJ failed to adequately account for the moderate limitations identified

by an uncontroverted medical opinion by limiting the claimant’s RFC to “simple, routine,



                                                  8
repetitive, and unskilled tasks.” Id. at 874. And, significant to this case, the moderate impairments

at issue were those Dr. Spies identified here (carry out instructions, attend and concentrate, and

work without supervision). Id. at 876; compare AR at 736-737. The Tenth Circuit examined “the

basic mental demands of competitive, remunerative, unskilled work,” finding that, based on SSR

85-15, it requires “the abilities (on a sustained basis) to understand, carry out, and remember simple

instructions; to respond appropriately to supervision, coworkers, and usual work situations; and

deal with changes in routine work settings.” Jaramillo, 576 F. App’x at 875. The court then applied

this definition to the moderate limitations identified, finding that “[n]one of the basic mental

abilities of unskilled work described in SSR 85-15 captures any of the three moderate limitations

Dr. Mellon found[.]” Id. at 876 (emphasis in original). Thus, the Court remanded for the

Commissioner to “express those impairments in terms of work-related functions or work-related

mental activities.” Id.

        While it is unpublished, the Court finds Jaramillo very persuasive given its symmetry with

the facts of this case. As in Jaramillo, here the ALJ attempted to incorporate Dr. Spies’ limitations

by limiting Ms. Lopez to “simple, routine tasks” and he stated that any time off task could “be

accommodated by normal breaks.” AR at 49. However, none of the basic mental abilities required

of unskilled (or, as the ALJ put it here, “simple”) 4 work, captures the three moderate limitations

identified by Dr. Spies. The second case the Commissioner relies on, Nelson, actually confirms

this proposition. See Nelson, 655 F. App’x at 629. There, the Tenth Circuit affirmed the notion

that “[u]nskilled work generally requires only the following: (1) understanding, remembering, and

carrying out simple instructions; (2) making judgments that are commensurate with the functions

of unskilled work—i.e., simple work-related decisions; (3) responding appropriately to


4
 See Nelson v. Colvin, 655 F. App’x 626, 628-629 (10th Cir. 2016) (unpublished) (equating simple work with
unskilled work).

                                                    9
supervision, co-workers and usual work situations; and (4) dealing with changes in a routine work

setting.” Id. (quoting SSR 96-9p) (alterations omitted). Thus, none of the moderate impairments

Dr. Spies identified are subsumed within the ALJ’s limitation of Ms. Lopez to “simple, routine

tasks.” AR at 49.

        The ALJ’s failure to properly account for the moderate limitations identified by Dr. Spies

renders his RFC finding unsupported by substantial evidence. More importantly, the ALJ’s faulty

RFC finding was translated to the hypothetical he proffered to the Vocational Expert, AR at 87,

rendering his Step Five conclusion that Ms. Lopez is able to work unsupported by substantial

evidence. See Carr, 734 F. App’x at 612 (ALJ’s failure to include memory and pace deficits “in

the dispositive hypothetical question prevents the VE’s testimony from constituting substantial

evidence upon which the ALJ could predicate his step-five conclusion that Ms. Carr could

transition to other work.”). As such, the Court has no choice but to recommend that Ms. Lopez’

case be remanded to the Commissioner for a proper step-five evaluation of her non-exertional

limitations as found by Dr. Spies. Id.

   V)      CONCLUSION

        The Commissioner has failed to show how the ALJ’s RFC formulation in this case

complied with the dictates of Haga. Therefore, to the extent that the ALJ on remand continues to

place great weight upon Dr. Spies’ opinion, he must explain the evidentiary support for his RFC

determination if it does not reflect the moderate impairments she noted.

        Wherefore,

        IT IS HEREBY RECOMMENDED that Plaintiff’s motion to remand (Doc. 20) be

granted.




                                                10
                                                     ______________________________
                                                     Jerry H. Ritter
                                                     U.S. Magistrate Judge


THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of

a copy of these Proposed Findings and Recommended Disposition, they may file written

objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1).

A party must file any objections with the Clerk of the District Court within the fourteen-

day period if that party wants to have appellate review of the proposed findings and

recommended disposition. If no objections are filed, no appellate review will be allowed.




                                                11
